Citation Nr: 1233405	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  03-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1985 to March 1988.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In March 2007, the Veteran presented testimony on the issue on appeal during a March 2007 Board hearing before Veterans Law Judge Barbara B. Copeland in Washington, DC.  An additional hearing was held before Veterans Law Judge Michael D. Lyon in September 2009.  Transcripts of both hearings are of record.  An earlier hearing was held before a Judge who is no longer at the Board and a transcript of that hearing is also on file.

When this case was previously before the Board in December 2009, the Board remanded the claim of entitlement to a higher rating for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome and the issue of claim for service connection for right elbow disability for additional development.  After accomplishing the requested action, the Appeals Management Center awarded service connection for right elbow bursitis and assigned a 10 percent disability rating for the disability, and also awarded a separate noncompensable rating on the basis of supination and pronation.  As this represents a full grant of the issue previously on appeal, this matter is no longer before the Board.  The remaining claim for higher rating was returned to the Board for further appellate action.  

In December 2011, the Veteran submitted additional evidence directly to the Board, and in May 2012, the Veteran's representative submitted a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The Veteran also submitted a statement indicated that he was seeking service connection for right shoulder disability and also an earlier effective date for the award of service connection for right wrist scars.  As these matters are not currently before the Board, they are referred to the RO for additional development.

As noted above, the Veteran testified at two hearings before two different Veterans Law Judges.  The law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Additionally, when two hearing have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  Accordingly, the Veteran was provided the option to have an additional hearing before a third Veterans Law Judge who would then be assigned to the panel to decide his appeal.  In a June 2012 correspondence, the Veteran waived his right to appear at an additional hearing.  Thus, the Board will proceed with a panel decision with a third Veterans Law Judge who did not conduct a hearing, but has reviewed the record including the transcripts on file.

A review of the Veterans Virtual VA electronic claims file reveals no additional records.


FINDING OF FACT

Pertinent to the current claim for increase, the Veteran's residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome have been manifested by no more than incomplete, moderate symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim, by letters mailed in May 2001 and August 2007.  

After issuance of these letters, and opportunity for the Veteran to respond, the August 2011 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's Board hearings, as well as various written statements provided by the Veteran, and by his representative on his behalf.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, the RO granted service connection for status post fracture of the right hand in a February 1996 rating decision, and assigned a noncompensable rating effective May 4, 1995.  In a February 1998 rating decision, the RO recharacterized the disability as fracture of the right third metacarpal with decreased grip strength, and awarded a 10 percent rating effective May 4, 1995.  The Veteran filed the instant claim for increased rating in January 2001.  The Veteran appeals an August 2002 rating decision continuing the 10 percent rating for the disability.  During the course of the Veteran's appeal, the RO recharacterized the disability as residuals of fracture of the third metacarpal, right hand, with carpal tunnel syndrome.  A 30 percent rating for the disability was assigned, effective November 8, 2005.  In a December 2009 decision, the Board granted an earlier effective date to January 24, 2001 for the award of the increased 30 percent rating (effectuated in a February 2010 RO rating decision).

The Veteran's residuals of fracture of the third metacarpal, right hand with carpal tunnel syndrome is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, paralysis of the median nerve.

The Veteran is right-handed, and thus the right extremity is the major extremity.  Under Diagnostic Code 8515, a 30 percent rating is warranted for moderate incomplete paralysis of the median nerve.  A 50 percent rating is warranted where there is severe incomplete paralysis.  A 70 percent rating is assigned for complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; pain with trophic disturbances.

The pertinent evidence of record includes a VA treatment reported dated in August 2000.  The Veteran complained of increasing pain and weakness in the right upper extremity which interfered with his ability to function.  On examination, there was full range of motion of the right hand, but strength was noticeably decreased.  

A September 2000 private treatment report reflects an assessment of right carpal tunnel syndrome.  

November 2000 VA outpatient treatment records note the Veteran's complaints of worsening right hand, wrist, and arm pain.  These symptoms made sleeping difficult.  Symptoms of pain, tingling, and numbness at the back of the hand, worse at the ulnar aspect and radiating to the elbow, were also endorsed.  The Veteran reported that he worked in law enforcement and used a gun.  

A November 2000 report from private physician Dr. A. reflects that the Veteran complained of right wrist pain.  After physical examination and a review of recent EMG and nerve conduction studies, the examiner noted that there was indication of right carpal tunnel syndrome and entrapment of the ulnar nerve at the wrist, as well as entrapment of the ulnar nerve of the right elbow.  He recommended surgery only if the Veteran's symptoms were severe.  

A January 2001 VA EMG report reflects that the Veteran complained of pain in the lateral wrist and dysesthesia in the hand and sometimes in the fingers.  He reported that the pain radiated to the elbow and forearm.  He had difficulty with lifting weight and manipulating objects.  An examination revealed pain and weakness in the hand muscles involving the ulnar and median enervated muscles, but the examiner indicated that this might have been due to pain in the wrist.  There was no muscle atrophy.  Nerve conduction studies revealed moderate right ulnar neuropathy secondary to retrocondylar compression.  The examiner indicated that the Veteran might benefit from an elbow pad and neurontin and should sleep with his arms straight and refrain from leaning on his elbows.

On VA treatment in February 2001, the Veteran complained of right hand, wrist, and elbow paresthesia with pain and weakness.  He had been seen by various specialists with little relief in symptoms.  He noted that surgeons would not guarantee any improvement in symptoms if he underwent surgery.  The Veteran emphasized that the pain was severe.  EMG studies revealed right ulnar neuropathy secondary to retrocondylar compression.  

A March 2001 VA outpatient treatment report reflects that the Veteran presented for follow-up care of paresthesia and pain of the right wrist radiating up to the elbow.  An EMG showed right ulnar neuropathy due to retrocondylar compression.  The Veteran had been using an elbow pad and increased medication with no decrease in symptoms.    

In April 2001, the Veteran reported no improvement in right arm and hand pain with an increase in medication.  He indicated that he slept little due to the pain.  He continued to work as a U.S. Marshall and wore a wrist splint/elbow pads when off duty.  He did not find these helpful.  The examiner noted that the Veteran's medication dosage was to be increased again.

On VA treatment in October 2001, a motor examination revealed slightly decreased grip strength with give-way weakness.  He was observed opening an envelope, which revealed apparent normal dexterity and motor function.  

In November 2001, the Veteran reported continued severe, chronic right wrist and hand pain.  He held his right arm in a rigid position and wore a right elbow pad and rigid wrist brace.  An assessment of ulnar nerve pain was indicated.  

On VA examination in August 2002, the Veteran reported that he took medication to reduce neuritic pain and also saw a private hand specialist.  The examiner reviewed recent EMG studies, which revealed nerve conduction of 14 at the wrist (normal is 50), confirming electrophyisiologically the ulnar nerve distal injury.  The Veteran did not use a brace when he was at work.  He stated that he experienced fatigability and reduction in his grip strength and he could not sustain long contractions of his hand.  In addition, he had numbness and tingling in the fourth and fifth finger in the right hand that radiated up the ulnar aspect of the forearm and with pain in the metacarpal bone area.  He stated that this interfered with his sleep.  

On physical examination, range of motion of the wrist was intact, and from the midline, he could extend the wrist symmetrically with both hands to flex it to 90 degrees and extend it to 70 degrees with both hands.  The Veteran stated that prolonged extension did result in pain and discomfort in the wrist and hand.  There was no strict tenderness.  Muscle strength was intact.  Biceps, triceps, wrist extensions, and opponens muscles were intact.  Grip initially was intact.  Interosseous muscle strength was intact.  There was a decreased endurance and the Veteran gave up with extension of his fingers and also in grip, indicating that his hand felt fatigued.  There was no specific muscle atrophy in the ulnar aspect of the right hand or in fact in any of the muscles of the hand.  There was decreased sensation to cold in the fourth and fifth fingers extending into the forearm.  Deep tendon reflexes were 2+ and symmetrical.  The examiner diagnosed painful ulnar neuropathy without clear atrophy or neurologic weakness.  He classified the Veteran's symptoms as moderate.    

On VA examination in September 2003, the Veteran reported arm pain and weakness, as well as ongoing achiness, pain, and tingling of the right hand.  He also endorsed decreased grip strength.  The pain radiated to the right wrist and up the lateral aspect of the forearm and elbow.  He noted that he had tried a number of medications, which provided little relief.  He had not participated in physical or occupational therapy.  He limited use of his hand, but still worked full-time in law enforcement and carried a gun.  He wore a wrist mobilizer splint and elbow pad when he was not at work.  

A physical examination revealed that the right hand was slightly smaller than the left hand.  There was no visible muscle atrophy.  There was a small, palpable mass over the third metatarsal over the right hand.  The lump was very mildly tender to palpation.  There was no swelling or erythema.  He had full range of motion of the wrist and fingers.  The wrist was tender on both the dorsal and palmar aspects.  His forearm was tender along the lateral aspect of the elbow.  The elbow was tender along both medial and lateral epicondyle.  The tenderness was more severe along the medial epicondyle.  The tenderness was more severe along the medial epicondyle.  His elbow had full range of motion, but full extension was quite painful.  

In terms of strength, the Veteran had marked decrease in strength in the muscles in his right hand and wrist.  This weakness was described as "give-away weakness" and did not correlate with any specific injury to the ulnar nerve. The bicep and tricep were also weaker but they did not display give-way weakness.  The Veteran was able to oppose each of his fingers to his thumb without difficulty, but as soon as there was pressure, the fingers gave way immediately.  His sensation was intact to light touch throughout the hand and forearm.  Radial and ulnar pulses were 2+.  Deep tendon reflexes were 2+ and symmetric at the biceps and forearm.  Diagnoses of status post fracture of the third metacarpal and right ulnar neuropathy secondary to condylar entrapment were assigned.  There was no significant sensory impairment.  The 2001 EMG confirmed moderate ulnar neuropathy.  An x-ray of the right hand and wrist revealed no obvious acute fracture or dislocation.

In an addendum report, the examiner noted that the Veteran's grip weakness was due to his ulnar neuropathy.  The ulnar neuropathy had resulted from entrapment of the ulnar nerve at the elbow.  

In June 2004, the Veteran continued to complain of right hand and wrist pain.  He wore a wrist splint and elbow pad.  

A July 2004 statement from a VA nurse practitioner noted that the Veteran's hand and wrist disability had impacted his ability to carry out his duties as a U.S. Marshall.  She also noted that there was some right arm weakness that accompanied the chronic pain.  He had tried numerous medications with no relief in symptoms.  He also declined surgery.  

On VA neurology consultation in December 2004, the Veteran presented with worsening grip of the right hand.  He also experienced associated numbness and pain of the fourth and fifth digits and along the lateral aspect of his forearm. Pain medication was reportedly ineffective.  On physical inspection, there was no muscular atrophy of the right hand.  The thenar muscles of the right hand were minimally swollen.  Motor strength was full and grip strength was symmetric with no right hand deficits noted.  There was no atrophy of the right hand muscles.  Sensation was decreased on the right medial forearm and the fourth and fifth digits.  Reflexes were symmetric and 2+ on all parts.  

A January 2005 VA EMG report reflects that the Veteran complained of decreased grip strength.  Pain was localized in the elbow and hand.  Examination revealed no muscle atrophy and the deep tendon reflexes were within normal limits.  Study results revealed evidence of very mild right median nerve entrapment across the carpal ligament and very mild ulnar neuropathy secondary to nerve irritation in the retrocondylar region.  There was some improvement of the ulnar neuropathy, but possible progression of the carpal tunnel.  He was instructed to continue to use the wrist splint and avoid injury to the elbow.  Also, he was instructed to sleep with his arms straight and refrain from leaning on his elbows.  

During the Veteran's February 2005 Board hearing, the Veteran testified that he experienced constant right hand, wrist, and elbow pain and numbness.  These deficits made it difficult to perform tasks such as opening bottles, or using a firearm with his job with Homeland Security.  He did indicate that he had complete range of motion of the fingers, though his wrist was weak and the pain continued down to the elbow.  

On VA examination in November 2005, the Veteran reported that he continued to work as a security officer.  He noted continued problems with his right upper extremity, including right hand weakness.  He indicated that this weakness and the sensory phenomena that he had experienced, as well as the pain that he had ever since, had interfered with his life.  He was unable to open bottles or grip another person's hand.  He reported that the pain was worse at night, but also present throughout the day.  There was numbness, tingling, and burning which extended to involve the entire forearm.  These symptoms also kept him awake at night and made it difficult to sleep.  He found it difficult, though not impossible, to use his right hand.  When he went to the shooting range for his work, he was able to shoot, but had problems firing the weapon.  When he drove or dressed, he preferentially used the left arm.  His left bicep was considerably better developed   His leisure activities had been impacted as well. He was no longer able to throw a football or catch a basketball.  The examiner noted that past electrical studies have documented carpal tunnel syndrome and right ulnar problems.   

On examination, the examiner observed that the Veteran used his left hand exclusively to undress.  Grip strength was 19 kilograms on the best of three tries, while it was 36 kilograms on the left.  Right hand grip strength was approximately 50 percent reduced.  Sensation was normal.  Flexing of the wrist immediately induced worsening of symptoms.  Extension of the wrist or in a neutral position achieved reduction in the pain that was increased by flexion, but he was not free of pain.  A diagnosis of right carpal tunnel syndrome with right ulnar palsy was assigned.

In January 2006, a VA neurologist noted that there was reported weakness of approximately 50 percent in the finger flexors of the right hand, which is a median nerve function.  He indicated that this would represent a moderate paralysis of this muscle function.

A February 2007 VA outpatient treatment report reflects that he Veteran was seen for complaints of burning pain along the ulnar aspect of the right forearm from the wrist to the elbow.  The pain was chronic.  He also indicated that he intermittently dropped objects with the right hand.  On examination, there was no weakness of the ulnar or median innervated muscles.  There was mild right thenar atrophy.  Deep tendon reflexes were greater on the left than right.  Diagnosis of ulnar neuropathy was indicated.  

During the Veteran's March 2007 Board hearing, he reported that he had lost 50 percent of the use of his hand, which he felt should be considered a severe disability.  He also indicated that when he experienced a flare-up of wrist symptoms, he experienced a flare-up of symptoms for the entire arm.  He had difficulties with opening up bottles and driving.  He reported that in 2001, his disability worsened and became severe.  He indicated that the pain was constant and affected his ability to perform work functions such as shooting and writing.

A statement dated in July 2008 from the Veteran's wife reflects that she witnessed his struggles with small tasks including opening jars and bottles or pushing and pulling objects.  She indicated that she had seen him drop objects from his right hand.  She also reported that he experienced difficulty sleeping at night.  In addition, she noted that no medication or treatment had been effective in reducing his symptoms.  

On VA examination in February 2009, the examiner noted that the Veteran had scars over the median nerve and the wrist and the flexor surface right over the ulnar innervated dorsal interosseous muscles on the right hand, and there was atrophy of the first dorsal interosseous on the right hand.  The examiner indicated that these were evidence of clear cut ulnar neuropathy.  The Veteran reported that he experienced numbness of the fourth and fifth fingers each night when he went to bed.  The numbness went all the way up to the elbow and forearm in the ulnar distribution.  The Veteran also had carpal tunnel syndrome.

The examiner noted that the Veteran could not use the right hand for opening a can or a bottle.  He dressed and undressed with his left hand exclusively.  He used an elbow pad to protect the ulnar nerve, and he used a wrist splint continuously to protect the wrist.  He could not manipulate things well with his right hand.  

With respect to impact of the disability on his work in security, he indicated that his work mostly involved looking at people, checking their credentials, and making judgments about their dangerousness, and passing most of them through.  He indicated that he worked for a private company that contracted with the Department of Homeland Security.  He had not lost any time from work, though his life had been severely impacts by the pain.  

During the Veteran's September 2009 Board hearing, the Veteran testified that he experienced a painful, tingling, burning sensation in the fourth and fifth fingers of the right hand.  He had difficulty dressing and opening bottles using his right hand, and therefore had to use his left, non-dominant, hand more often.  He wore a wrist brace and elbow pad.  He indicated that he could only grip and hold onto objects for short periods of time.  

An April 2010 VA neurology consultation reflects that the Veteran was seen for complaints of right upper extremity pain and paresthesias.  It was noted that the Veteran was also treated for right shoulder bursitis.  He just took naproxyn for pain control and used an elbow pad and wrist splint.  He described difficulty sleeping due to the pain, and also complained of weakness in the right hand and some difficulty with fine motor tasks.  A motor examination was normal, but there was atrophy in the right thenar eminence and first dorsal interosseous muscles.  Sensation was intact to light touch, but decreased on pinprick over the fifth digit and lateral fourth digits on the right.  Reflexes were 3+ and symmetric in the upper extremities.  The examiner noted that findings were consistent with the Veteran's well-known diagnosis of median and ulnar neuropathies.  The examiner noted that treatment of pain control and other conservative therapies would be continued.   

A June 2010 VA rehabilitative medicine consultation report reflects that the Veteran was seen for splinting of the right wrist due to his right carpal tunnel syndrome.

A November 2010 VA examination report reflects that the Veteran was examined for paralysis of the median nerve.  A detailed reflex examination of the right upper extremity was normal.  There was decreased sensation of the median and ulnar nerves in the area of the right palm to pinprick and light touch.  A detailed motor examination of the right upper extremity was also normal.  There was no muscle atrophy and muscle tone was normal; however, there was mild atrophy of the right abductor pollicis brevis.  The examiner noted that January 2005 EMG and nerve conduction studies revealed very mild right median nerve entrapment across the carpal tunnel ligament and very mild ulnar neuropathy secondary to nerve irritation in the retrocondylar region.  

The examiner concluded by diagnosing right median and ulnar neuropathy, distal sensory neuropathy, without objective findings.  Problems associated with this diagnosis included paralysis of the median nerve.  There was nerve dysfunction, neuralgia, and paralysis present.  Functional impact included having to take frequent breaks at work, problems with lifting and carrying, and pain.  As regards daily activities, the examiner noted that the Veteran could not lift anything over 5 pounds.    

The examiner indicated that there was atrophy in the ulnar distribution of the right hand in the fifth dorsal interosseous and to some degree in the first.  The Veteran also had complaints of shoulder pain.  He reported that the nerves involved were the median and ulnar nerves.  There was incomplete paralysis of these nerves, and the examiner indicated that the degree of disability to be moderate.

The examiner also noted that there were two small scars on the wrist.  One was on the volar surface of the wrist and measured 2 centimeters.  It was linear and not adherent to the underlying tissues.  There was also a linear scar on the posterior part of the wrist measuring 3 centimeters.  It was also not adherent and was not disfiguring.  The examiner noted that the Veteran had difficulty opening the right hand, and the palm was slightly tender.

The Veteran was also afforded an examination in December 2010.  The examiner indicated that he reviewed the Veteran's claims file, including prior examination and EMG and nerve conduction studies.  The Veteran's subjective complaints included weakened grip strength.  He indicated that he had difficulty lifting a 5 gallon bucket of paint or other heavy objects with his right arm.  Also, he could not sleep on his right elbow due to the burning sensation and pain.  When indicating where he experienced pain, he pointed to the dorsal aspect of the right hand, and the region of the second and third metacarpal bones towards the base of the right hand.  The Veteran also noted that the joints of his right hand were stiff and he had 50 percent less grip strength in the right hand.  He described numbness and reported that some of the feeling was gone in his right thumb and index finger.  He also had a tingling sensation from his right ring finger except to the ulnar aspect of his right elbow.  He used a wrist split and elbow cushion. 

Regarding the impact of this disability on employment, the Veteran reported that he was employed full time and lost 2 to 3 weeks of work during the past year.  He indicated that he managed at work the best he could and did not want to show that he was disabled.  He denied flare-ups, indicating that the pain was always the same all the time, though cold weather did make the condition worse.  

On physical examination, the examiner observed some enlargement and mild swelling of the dorsal aspect of the right hand when compared to the left hand.  There was some tenderness to palpation at the dorsal base of the right third metacarpal bone with some prominence in this area.  There was a scar, one-half centimeter in length, of the dorsal radial aspect of the right thumb, metacarpal joint area.  The Veteran reported that he rubbed lidocaine ointment on his right hand, wrist, elbow, and shoulder daily.  There was some tenderness along the ulnar groove of the right elbow.  There was full extension of his elbow and flexion of his elbow was to 135 degrees bilaterally with no further change after three repetitions of movement.  There was mild prominence at the tip of the olecranon process of the right elbow and it was mildly sensitive to the touch.  

The examiner also noted increased perspiration or sweating of both hands.  There was noticeable decreased redness of the skin of his right hand.  There was no obvious decreased muscle mass of the right hand.  He was able to open and close the fingers of both hands and make tight fist of both hands, but grip was significantly less on the right.  There was no clawing of the fingers of the hands.  When making a fist, the Veteran's fingertips pointed to the carpal schaphoid tuberacle.  There was no malalignment of the fingers.  Tinel's sign and Phalen's test were negative.  There was some tenderness of the ulnar groove of the right elbow.  

Maximal spread or abduction of the angle made by the long axis of his thumb and index finger was 67 degrees.  The distance between the tips of the thumb and the index finger was about 12 centimeters on the right hand.  The left forearm measured about 31.3 centimeters in circumference of the left forearm compared to 31.4 on the right.  

Range of motion testing of the right wrist revealed dorsiflexion to 25 degrees, palmar flexion to 39 degrees, radial deviation to 18 degrees, and ulnar deviation to 23 degrees.  There was no loss of motion on repetition.  Through the examination, the Veteran favored the right hand and did not use it as much as his left hand.  

An x-ray of the right elbow revealed a small proximal ulnar olecranon osteophyte, while x-rays of the right hand and right wrist were normal. 

The examiner diagnosed old healed fracture of the third metacarpal bone of the right hand without significant deformity, small bony prominence or osteophyte posterior tip of the olecranon of the right elbow, and mild right median nerve entrapment.

The examiner was asked to identify all orthopedic manifestations associated with the service-connected right hand disability, including the presence of arthritis.  In response, he noted that the fracture of the third metacarpal bone healed without significant deformity.  There was an enlargement with mild swelling of the dorsal aspect of the right hand when compared to the left.  There was also some tenderness to palpation at the dorsal base of the right third metacarpal bone with some prominence in this area.  There were no significant degenerative changes or arthritis noted on x-ray, but there as a small round bone use prominence or osteophyte of the right elbow.  Tenderness of the olecranon tip of the right elbow was consistent with bursitis.  

Regarding the neurological symptoms associated with the disability, the examiner noted that there was evidence of very mild right median nerve entrapment across the carpal ligament and a very mild ulnar neuropathy secondary to nerve irritation in the retrocondylar region.  The Veteran claimed an increased in his neurological symptoms, and the examiner indicated that he ordered a repeat EMG study to examine any additional objective change in nerve function.  The examiner's assessment based on the available findings was that the neurological symptoms were mild.  

In an addendum dated in January 2011, the examiner noted that there was no further loss of range of motion of the right hand, wrist, and elbow secondary to any pain from repetitious movements of a least three times.  There was also no loss of endurance, increase of fatigue, or weakened movement or incoordination.

A January 2011 VA neurology consultation report reflects that the Veteran was seen for re-evaluation of his right ulnar and median neuropathy due to progression of his symptoms.  No significant muscle atrophy was noted on examination.  EMG and nerve conduction studies were consistent with right median nerve entrapment across the wrist and ulnar compression or irritation across the elbow.  Comparison with the previous study from 2005 revealed progression of the median and ulnar neuropathies.  The examiner noted that the Veteran's underlying diabetes mellitus and previous trauma to the wrist were significant contributing factors.

On VA examination in February 2011, the Veteran reported continued right hand pain with decreased grip strength.  He also described a burning and tingling and sensation.  The examiner noted that grip strength was 50 percent less in the right hand when compared to the left hand.  In addition, all fingers of the right hand were markedly decreased.  The right finger metacarpal phalangeal (MPC) joints range of motion was from 0 to 50 degrees for all fingers except for the thumb (0 to 60 degrees) and fifth fingers (0 to 40 degrees).  Range of motion of the proximal interphalangeal joint (PIP) was from 0 to 60 degrees for all fingers except for the fifth finger, which was from 0 to 50 degrees.  Range of motion of the distal interphalangeal joint (DIP) was from 0 to 50 degrees except for the fifth finger, which was from 0 to 40 degrees.  Symptoms noted were pain, weakness, and stiffness.  The Veteran also endorsed weekly severe flare-ups of symptoms lasting for hours at a time.  

Range of motion of the right hand revealed that extensions of the DIP, PIP, and MP joints were normal (0 degrees-finger aligns with hand).  There was no gap between the index finger and the proximal transverse crease of the hand on maximal flexion of the fingers.  There was objective evidence of pain on range of motion and repetitive motion, but no additional limitation of motion on repetition.  

The examiner noted that there was no deformity, ankylosis or amputation of any digits.  There was decreased strength for pushing, pulling, and twisting, in that the Veteran could not twist caps off of jars.  There was no decreased dexterity for twisting, probing, writing, touching and expression.  

With respect to impact of the disability on employment, the Veteran reported that he was still employed full-time in the security field.  He indicated that he lost 3 weeks during the past 12-month period.  The examiner concluded by diagnosed right hand nerve entrapment.  Problems associated with the diagnosis included right third metacarpal facture.  The examiner noted that this disability caused significant effects on employment, including decreased manual dexterity, pain, and difficulty using a gun since he was right-handed.  The examiner also indicated that the disability caused severe effects on activities of daily living such as chores, dressing, exercise, and recreation.

Regarding the Veteran's right carpal tunnel syndrome, the Veteran reported right wrist pain radiating to the elbow.  He indicated that the wrist was worse due to increased numbness and burning sensation.  Other symptoms endorsed included stiffness and weakness.  He denied deformity, giving way, instability, incoordination, and decreased speed of joint motion.  The Veteran reported that he experienced severe weekly flare-ups every one to two days.  He used a wrist brace.  The Veteran also described difficulties with the right elbow.  

With respect to the elbow/forearm range of motion, flexion was from 0 to 120 degrees, extension was from 0 to 120 degrees, pronation was from 0 to 70 degrees, and right supination was from 0 to 70 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion. 

Right wrist range of motion testing revealed dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion. There was no joint ankylosis, and no tinel sign present.  The examiner noted that this disability caused significant effects on employment, namely increased absenteeism.  The examiner also indicated that the disability caused severe effects on activities of daily living such as chores, dressing, exercise, and recreation.  In sum, the examiner commented that the right wrist carpal tunnel involved decreased range of motion and pain on movement of the joint.  There was some weakness and about 50 percent grip strength on the right.  The right elbow had decreased range of motion, especially on pronation and flexion of the joint.  It was very tender at the olecranon.  

In view of the above-described evidence, Board finds that the Veteran's third metacarpal fracture of the right hand with carpal tunnel syndrome symptomatology more nearly approximates the criteria for the currently assigned 30 percent rating, but no more.  In so finding, the Board notes that the objective evidence of record evaluating neurologic impairment associated with the disability reflects no more than moderate incomplete paralysis of the involved nerves.  While the Veteran has subjectively complained of severe pain, numbness, tingling, and burning sensation, VA examiners have repeatedly termed the disability either mild or moderate.  On examination August 2002, the examiner described the Veteran's symptoms as moderate.  The September 2003 examiner indicated that a 2001 EMG showed moderate entrapment.  On VA EMG and nerve conduction studies in January 2005, mild ulnar and median nerve entrapment was indicated.  The January 2006 VA neurologist noted moderate paralysis.  On examination in November 2010, the examiner indicated that the degree of disability to be moderate.  While the January 2011 EMG and nerve conduction study report reflected progression of the disability, severe incomplete paralysis was still not found.  Therefore, the Board finds that a next higher, 50 percent rating is not warranted under Diagnostic Code 8515.  

In addition, the Board that no other diagnostic code provides a basis for assignment of any higher rating for the disability under consideration.  The Board has considered whether the Veteran is entitled to a separate rating for the Veteran's incomplete paralysis of the ulnar nerve, given that EMG and nerve conduction studies reflect both median and ulnar nerve entrapment.  However, the Board finds that assigning separate rating on the basis of incomplete paralysis of the ulnar nerve (Diagnostic Code 8516) would doubly compensate the Veteran for the same symptoms already considered under his evaluation for service-connected median nerve incomplete paralysis and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  In so finding, the Board notes that the opinions of record generally indicate overall moderate neurologic impairment due to both the ulnar and median nerve entrapment symptoms.  In addition, the January 2005 EMG studies reflect only mild ulnar and mild median nerve involvement.  Therefore, the currently assigned 30 percent rating, signifying moderate symptomatology, considers the impairment of both nerves.

The Board has also considered whether the Veteran is entitled to separate ratings on the basis of orthopedic manifestations of the right wrist, hand, or fingers.  However, the record does not reflect ankylosis of the wrist or fingers, nor is there compensable limitation of motion of the right wrist or fingers of the right hand.  Therefore, a separate rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5230 is not warranted.

In addition, while the record reflects scarring and related disability of the right elbow, service connection is in effect for right elbow bursitis and scarring of the right wrist.  

The disability also is not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart, and that a rating in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disability, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 47, 53- 56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome is denied.


______________________________               ______________________________
           BARBARA B. COPELAND                          WAYNE M. BRAEUER
              Veterans Law Judge                                          Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals


________________________________
MICHAEL D. LYON 
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


